 
EXHIBIT 10.56
 
August 23, 2002
 
Mr. James M. Stanich
707 Kingman Avenue
Santa Monica, CA 90402
 
Re: Assistance Agreement and Release
 
Dear Jim:
 
This Assistance Agreement and Release (the “Agreement”) sets forth our mutual
understanding concerning the resignation of your employment with National Golf
Operating Partnership, L.P., a Delaware limited partnership (“NGOP”), National
Golf Properties, Inc., a Maryland corporation (“NGP”), which is the general
partner of NGOP (NGOP and NGP are collectively referred to herein as the
“Company”), and their respective subsidiaries and affiliates, and your agreement
to assist the Company following such resignation. You agree that the payments
and benefits set forth herein are in full and complete satisfaction of all
obligations of the Company and its subsidiaries and affiliates to you upon a
termination of your employment, including any obligations under the terms of the
Employment Agreement between you and the Company, dated January 30, 1998 (the
“Employment Agreement”). You agree that you are not legally entitled to receive
all of the payments and benefits hereunder.
 
1.  Resignation.    Your employment with the Company and its respective
subsidiaries and affiliates was terminated in all respects as of April 23, 2002
(the “Termination Date”) by you for “Good Reason.” In that regard, you resigned,
as of the Termination Date, from your position as President of the Company and
from all other positions, and offices with the Company and any of its
subsidiaries and affiliates, other than your membership on the Board of
Directors of NGP (the “Board”).
 
2.  Settlement of Obligations.
 
(a)  Consideration.    You are currently receiving the severance benefits
provided under Section 7(a) of the Employment Agreement, in satisfaction of the
obligations to you upon termination of your employment for Good Reason pursuant
to Section 6(e) of the Employment Agreement, and the Company agrees to continue
to provide you such severance benefits during the Severance Period (as defined
herein). Subject to your continued compliance with the terms of this Agreement
and the non-revocation of the release set forth in Section 7 hereof prior to the
Effective Date, and in consideration of the covenants and the release set forth
in this Agreement, the “Severance Period” (as defined in Section 7(a) of the
Employment Agreement) will be increased by six (6) months and approximately
three (3) weeks from eighteen (18) calendar



1



--------------------------------------------------------------------------------

months, so that the Severance Period will end on May 19, 2004, as opposed to
October 22, 2003. A summary of any other compensation that you are entitled to
receive and the amounts that you owe the Company is attached hereto as Exhibit
A. The amounts owed by you to the Company will be offset from the payment for
your accrued vacation and your severance payments. With respect to your
continued participation in any healthcare plans of the Company during the
Severance Period, the Company will reimburse you for the cost of the premiums
for such coverage, but it will be your obligation to remit those premiums to the
insurance carrier in a timely manner, and you understand and agree that if you
fail to do so, your coverage will be cancelled and the Company shall be released
from the obligation to continue your participation in its healthcare plans. The
healthcare coverage provided to Executive during the Severance Period shall be
subject to and on a basis comparable in the aggregate with the terms and
conditions of the Company’s healthcare plans including any successor plans,
provided, however, in the event the Company terminates or discontinues its
healthcare plans or any successor plans, the Company shall remain obligated to
make available to Executive healthcare coverage comparable in the aggregate (or
reimburse Executive for same) during the Severance Period. You understand and
agree that your participation during the Severance Period will run
simultaneously with, and therefore reduce, the coverage continuation period
under “COBRA,” to the extent applicable. Except with respect to your accrued and
vested rights under the NGP tax-qualified 401(k) plan and the NGP Deferred
Compensation Plan, and as otherwise expressly provided herein, you will not be
entitled to any compensation, severance or benefits from the Company or any of
its subsidiaries or affiliates after the Termination Date. Notwithstanding the
foregoing, following the Termination Date, while serving as a member of the
Board, you will be eligible to receive the benefits generally provided to other
non-employee directors as in effect from time to time, and the Indemnification
Agreement between you and the Company, dated as of December 14, 2001 (the
“Indemnification Agreement”), will continue in accordance with the terms
thereof.
 
(b)  You agree and understand that the Company will deduct all applicable
withholding taxes from any payments made or benefits provided to you under this
Agreement or otherwise.
 
3.  Confidential Information/Non-Disclosure of Agreement.
 
(a)  Confidential Information.    You will hold in a fiduciary capacity for the
benefit of the Company and its subsidiaries and affiliates all secret or
confidential information, knowledge or data relating to the Company and its
subsidiaries and affiliates and their respective businesses (including, without
limitation, any proprietary and not publicly available information concerning
any processes, methods, trade secrets, research, secret data, costs or names of
users or purchasers of its products or services, business methods, operating
procedures or programs or methods of promotion and sale) that you obtained
during your employment by the Company or any of its subsidiaries or affiliates
and that is not public knowledge (other than as a result of your violation of
this Section 3(a)) (“Confidential Information”). For the purposes of this
Section 3(a), information will not be deemed to be publicly available merely
because it is embraced by general disclosures or because individual features or
combinations thereof are publicly available. You will not communicate, divulge
or disseminate Confidential Information at any time after your employment with
the Company or any of its subsidiaries or affiliates, except with the prior
written consent of the Company or as otherwise required by law or legal process.
This provision



2



--------------------------------------------------------------------------------

is intended to protect the Confidential Information and the goodwill of the
Company associated therewith, but it is not a prohibition on your becoming an
employee of another employer.
 
(b)  Non-Disclosure of Agreement.    You will hold the existence of and terms
and conditions of this Agreement confidential, except for disclosure (i) to
legal and financial advisors, who will be instructed by you to maintain the
terms of this Agreement in strict confidence in accordance with the terms hereof
and (ii) required by order of a court or other body having jurisdiction over
such matter.
 
4.  Mutual Non-Disparagement.    You will not, and will not encourage any other
person to, make or publish any statement, or release any information (in public
or private), written or otherwise, that (a) disparages or defames the Company,
its subsidiaries or affiliates, any of their respective current or former
members, directors, officers or employees or (b) encourages any adverse action
against the Company, its subsidiaries or affiliates, or any of their respective
current or former members, directors, officers or employees. You further agree
not to make any negative statements, written or oral, relating to your
employment or termination of employment, or any aspect of the business of the
Company, its subsidiaries or affiliates. The Company and its officers and
directors will not, and will not encourage any other person to, make or publish
any statement, or release any information (in public or private), written or
otherwise, that (i) disparages or defames you or (ii) encourages any adverse
action against you. The Company agrees not to make any negative statements,
written or oral, relating to your employment or termination of employment, or
any aspect of your performance as an employee or director of the Company, its
subsidiaries or affiliates. Notwithstanding the foregoing, nothing in this
Section 4 will prohibit any person from making truthful statements when required
by law or legal process.
 
5.  Assistance.    From and after the date of this Agreement, (a) as may be
reasonably requested by the Company, you will make yourself available to assist
the Company and its subsidiaries or affiliates and their respective directors,
officers, attorneys and experts in connection with the conduct of any action,
proceeding, investigation or litigation involving the Company or its
subsidiaries or affiliates, including any such action, proceeding, investigation
or litigation in which you are called to testify or be deposed, and (b) you will
promptly respond to all reasonable requests by the Company, its subsidiaries and
affiliates relating to information concerning Company and its subsidiaries or
affiliates which may be in your possession. You will be reimbursed for all
reasonable and documented out-of-pocket expenses incurred by you in connection
with the assistance that you provide the Company pursuant to the foregoing
clauses (a) and (b), to the extent such assistance is not otherwise necessitated
by your position as a member of the Board prior to or after the Termination Date
(for which you will be reimbursed on the same basis as all other non-employee
members of the Board). Nothing contained herein shall limit or reduce your
obligations to be available to and to assist the Company in connection with your
service as a member of the Board, whether prior to or after the Termination
Date.
 
6.  Return of Property.    Your hereby represent that on the Termination Date,
you surrendered to the Company all property of the Company and its subsidiaries
or affiliates in your possession or over which you had control and all property
made available to you in connection with your employment by the Company or its
subsidiaries or affiliates, in whatever form, including, without limitation, any
and all items, records, manuals, customer lists,



3



--------------------------------------------------------------------------------

notebooks, computers, credit cards, entry cards, identification badges, keys,
cellular phones, computer programs and records, files, memoranda, reports,
documents, software, files, papers, and similar items, electronically stored
information and documents acquired, possessed or reviewed by you in connection
with your employment.
 
7.  Release.
 
(a)  General Release.    In consideration of the payments and benefits provided
to you by the Company under this Agreement, to which you are not otherwise
entitled, you, on behalf of yourself, your heirs, administrators,
representatives, executors, successors and assigns (collectively “Releasors”)
hereby release and forever discharge the Company, its subsidiaries, divisions
and affiliates and each of their respective current and former members,
directors, officers, employees, consultants, advisors, trustees and agents,
including, without limitation, all persons acting by, through, under or in
concert with any of them (collectively, “Releasees”) from any and all charges,
complaints, claims, liabilities, obligations, promises, agreements,
controversies, damages, remedies, actions, causes of action, suits, rights,
demands, costs, losses, debts and expenses (including attorneys’ fees and costs)
(“Claims”) of any nature whatsoever, known or unknown, whether in law or equity
and whether arising under federal, state or local law and, in particular,
including any claim for discrimination based upon race, color, ethnicity, sex,
age (including the Age Discrimination in Employment Act), national origin,
religion, disability, or any other unlawful criterion or circumstance which you
and the Releasors had, now have, or may have in the future against each or any
of the Releasees prior to the date of this Agreement relating to your employment
with and termination from the Company, including its subsidiaries and
affiliates; provided, however, that the release set forth in this Section 7 will
not apply to the obligations of the Company under Section 2 of this Agreement
and under the Indemnification Agreement. You further agree that the payments and
benefits described in Section 2 of this Agreement will be in full satisfaction
of any and all claims for payments or benefits that you may have against the
Company or any of its subsidiaries or affiliates arising out of your employment
relationship with the Company or any of its subsidiaries or affiliates and the
termination thereof, including without limitation, any rights, payments or
benefits to which you may have been entitled under the Employment Agreement.
 
(b)  Specific Release of ADEA Claims.    In consideration of the payments and
benefits provided to you under this Agreement, to which you are not otherwise
entitled, you hereby release and forever discharge the Releasees from any and
all Claims that you may have as of the date you sign this Agreement arising
under the Federal Age Discrimination in Employment Act of 1967, as amended, and
the applicable rules and regulations promulgated thereunder (“ADEA”). By signing
this Agreement, you hereby acknowledge and confirm the following: (i) you were
advised by the Company in connection with your termination to consult with an
attorney of your choice prior to signing this Agreement and to have such
attorney explain to you the terms of this Agreement, including, without
limitation, the terms relating to your release of claims arising under ADEA;
(ii) you were given a period of not fewer than 21 days to consider the terms of
this Agreement and to consult with an attorney of your choosing with respect
thereto; and (iii) you are providing the release and discharge set forth in this
Section 7(b) only in exchange for consideration in addition to anything of value
to which you are already entitled.



4



--------------------------------------------------------------------------------

 
(c)  Release of Known and Unknown Claims.    You acknowledge that your release
of Claims under this Agreement covers any and all rights and benefits that you
have or may have in the future, whether known or unknown, and you waive any and
all rights under the laws of any state (expressly including but not limited to
Section 1542 of the California Civil Code), which is substantially similar in
wording or effect as follows:
 
“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.”
 
Upon execution and non-revocation of this Agreement, you shall be deemed to have
waived any and all provisions, rights and benefits conferred by any law of any
state or territory of the United States, or principle of common law, which is
similar, comparable or equivalent to §1542 of the California Civil Code.
 
8.  Miscellaneous.
 
(a)  Entire Agreement.    This Agreement sets forth the entire agreement and
understanding of the parties hereto and superseded any prior agreements or
understandings, including, without limitation, the Employment Agreement.
 
(b)  Disputes/Legal Fees.    Except as otherwise provided in Section 8(d)
hereof, any dispute or controversy arising under, out of, or in connection with,
this Agreement shall, at the election and upon written demand of any party to
this Agreement, be finally determined and settled by arbitration in Los Angeles,
California, in accordance with the rules and procedures of the American
Arbitration Association, and judgment upon the award may be entered in any court
having jurisdiction thereof. If any legal action or any arbitration or other
proceeding is brought for the enforcement of this Agreement, or because of an
alleged breach or default under this Agreement, the successful or prevailing
party shall be entitled to recover reasonable attorneys’ fees and other costs
incurred in that action or proceeding, in addition to any other relief that may
be granted. Any legal fees or expenses incurred by you in connection with your
termination of employment and the negotiation of this Agreement are your sole
liability and responsibility and will not be reimbursable by the Company.
 
(c)  Governing Law.    This Agreement will be governed by, and construed in
accordance with, the laws of the State of California, without regard to its
conflict of laws principles which would result in the application of the laws of
another jurisdiction.
 
(d)  Severability/Savings/Remedies.    A determination by a court or arbitrator
of competent jurisdiction that any one or more portions, provisions or clauses
of this Agreement is invalid, illegal, or unenforceable will not affect the
validity, legality or enforceability of the remaining portion, provisions and
clauses of this Agreement. You acknowledge and agree that: (i) because of the
nature of the business in which the Company and its subsidiaries and affiliates
are engaged and because of the nature of the Confidential Information to which
you have and will have access, it would be impractical and excessively difficult
to determine the actual damages of the Company and its subsidiaries and
affiliates in the event you breached any of the



5



--------------------------------------------------------------------------------

covenants of this Agreement and (ii) remedies at law (such as monetary damages)
for any breach of your obligations under this Agreement would be inadequate. You
therefore agree and consent that if you commit any breach of a covenant under
this Agreement or threaten to commit any such breach, the Company will have the
right (in addition to, and not in lieu of, any other right or remedy that may be
available to them) to temporary and permanent injunctive relief from a court of
competent jurisdiction. With respect to any provision of this Agreement finally
determined by a court of competent jurisdiction to be unenforceable, you and the
Company hereby agree that such court will have jurisdiction to reform this
letter agreement or any provision hereof so that it is enforceable to the
maximum extent permitted by law, and the parties agree to abide by such court’s
determination. If any of the covenants of this Agreement are determined to be
wholly or partially unenforceable in any jurisdiction, such determination will
not be a bar to or in any way diminish the Company’s right to enforce any such
covenant in any other jurisdiction.
 
(e)  Successor.    This Agreement is personal to you and without the prior
written consent of the Company will not be assignable by you other than by the
laws of descent and distribution. This Agreement will inure to the benefit of
and be binding upon the Company and its successors and assigns. In the event of
your death prior to the payment of all amounts payable under Section 2 hereof,
any remaining payments will be made to your spouse or to your estate in the
event of her death.
 
(f)  Binding Agreement/Amendment.    The parties have carefully read this
Agreement in its entirety; fully understand and agree to its terms and
provisions; intend and agree that it is final and binding. This Agreement may be
amended, modified or changed only by a written instrument executed by you and
the Company.
 
(g)  Effective Date.    This Agreement will become effective, enforceable and
irrevocable at 5 p.m. (west coast time) on the eighth day after the date on
which it is executed by you (the “Effective Date”). During the seven-day period
prior to the Effective Date, you may revoke your agreement to accept the terms
hereof by notifying the Company of your intention to revoke in writing. If you
exercise your right to revoke hereunder, you will not be entitled to receive any
of the payments or benefits provided for herein. You have twenty-one (21) days
to consider the terms of this Agreement, although you may execute it sooner if
you wish to do so.
 
(h)  Voluntary Agreement.    The parties agree that they have entered into this
Agreement voluntarily and knowingly, and that they have discussed the Agreement
with counsel and understand its terms.
 
[SIGNATURE PAGE FOLLOWS]



6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement this 23th
day of August, 2002.
 
NATIONAL GOLF OPERATING PARTNERSHIP, L.P.
By:
 
    /S/    NEIL M. MILLER
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

   
Name: Neil M. Miller
Title: Chief Financial Officer, Acting
General Counsel and Secretary

 
NATIONAL GOLF PROPERTIES, INC.
By:
 
    /S/    NEIL M. MILLER
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

   
Name: Neil M. Miller
Title: Chief Financial Officer, Acting
General Counsel and Secretary

 
Accepted and Agreed as of
August 23, 2002:
 
/S/    JAMES M. STANICH

--------------------------------------------------------------------------------

James M. Stanich



7



--------------------------------------------------------------------------------

 
EXHIBIT “A”
OTHER COMPENSATION
 
2002 Bonus (1)
  
$
42,113.00
 
Accrued Vacation (1)
  
 
17,128.00
 
Account Receivable Forgiveness (1)
  
 
25,878.94
 
Purchase Price for Stock Vestings: 1999-2002
  
 
(400.00
)
    

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Total
  
$
84,719.94
 
    

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Accelerated Vesting of 2003 Restricted Stock Amortization (1)(2)
  
 
10,000 shares
 

--------------------------------------------------------------------------------

(1)
 
Subject to applicable withholding and payroll taxes

(2)
 
For payroll, value equals $79,100 (10,000 shares multiplied by closing stock
price on 4-23-02 less purchase price per share ($7.92 – $0.01 = $7.91))



8